        Case 2:19-mj-05082-DUTY Document 9 Filed 12/02/19 Page 1 of 1 Page ID #:27

                                                                                                                               FILED
                                                                                                                           U.S. DISTRICT COURT
                                                United States District Court
                                                Central District of California                                          DEC - 2 2019
                                                                                                              CENTf2AL D~I~bF~CALIFORNIA
                                                                                                              6Y    / ~~/          DEPUTY
          Michelle A. Carey                                                                                 Douglas B:~ys T
Chief Probation &Pretrial Services Officer                                                 Deputy Chief Probation &Pretrial Services Officer




                                                      Passport Receipt

 Defendant's Name: U►Y7J,1 ~               ~i~l'1                              ~~t ~' S~ 155 5~ 5
 Name on passport, if different:
 Country of Origin: Uy~ ~~ S                    S
 Date passport issued: ~1 ~~ Z~~~
 Expiration date of passport: ~ 1 ~~, Zv~7
 Ordered by court in the Central District of California or
 Docket Number oZ ~~I ~ ~ SUS Z-


                                                                                                       rz~c~~~~ ~~ /~
 Surr    dered                                                                                        Date




   e eived By                                                                                        D
                                                                                                    ma




 Returned To                                                                                          Date




 Returned By                                                                                          Date


 Purpose Returned
 Address (if mailed)



                   Headquarters                            Riverside Branch                               Santa Ana Branch

           Edward R. Roybal Federal Building        George E. Brown,lr. Federal Building             Ronald Reagan Federal Building
                  and U.S. Courthouse                      and U.S. Courthouse                            and U.S. Courthouse
           255 East Temple Street, Suite 1410          3470 Twelfth Street, Suite 161               411 West Fourth Street, Suite 4070
              Los Angeles, CA 90012-3332                 Riverside, CA 92501-3801                       Santa Ana, CA 92701-4596
           213-894-4726 /FAX 213-894-0231            951-328-4490 /FAX 951-328-4489                 714-338-4550 /FAX 714-338-4570
